Title: To Thomas Jefferson from John Mason, 7 February 1806
From: Mason, John
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Geo. Town 7 Feby 1806
                        
                        The letter which I take the liberty to enclose, I received yesterday, and will be my apology for thus
                            addressing you: it is always painful Sir to me, to intrude on the time of yourself, or other officers of the Government on
                            occasions of this kind, but to Mr. Scott, since he has requested it, I cannot refuse to give my Testemony of, at least,
                            his general worth
                        This Gentleman has been, untill within the last year or two, when he removed to the upper country of
                            Pensylvania, a Resident of Charles County Maryland, he is Son of an older Brother of the late Commissioner Scott, his
                            connections on the mother Side, are the Stone Family of Maryland, on both Sides warmly fœderal, he was himself located in
                            the county of the State, the most violent in those politics, yet he has been throughout an uniform, descisive, and active
                            Republican; his moral Character extremely fair, and his manners very gentlemanly—as to his legal qualifications, I am not
                            enabled to judge but he is certainly a Man of learning and of strong mind.
                        It may be proper for me to Say, that on application from Mr Dorsey of this Town, the other day, I gave him a
                            Letter to Mr Smith, Secretary of the Navy with whom he told me had conversed, merely saying, that I beleived, that if he
                            was appointed to fill this vacancy such appointment would be agreable to the neighbourhood in which he lives—Mr Dorsey’s
                            Politics and pretensions otherwise you Sir I think you know, it is therefore unnecessary to say more on that Subject
                        With very great Respect and Regard I have the honor to be Sir Your most Obt Sert
                        
                            J. Mason
                     
                        
                    